This oplhion was filed for record

    ■Fl'lIiV
    I.N CLERKS OFFICE X.
                                             af K' OO
psmE oxso; si*re97 Wn. App. 417,

983 P.2d 1155 (1999) and Taliesen Corp. v. Razore Land Co., 135 Wn. App. 106,

144 P.3d 1185 (2006). See Pope Res., LP v. Dep't ofNat. Res., 197 Wn. App. 409,
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



422,389 P.3d 699(2016)("Because the language ofthe provision in MTCA differs

from the language in CERCLA [Comprehensive Environmental Response,

Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601-9675], Taliesen's and

Unigard's holdings relying on an interpretation of CERCLA liability are not

persuasive."). We granted review to resolve this split in the Court of Appeals and

to provide guidance for interpreting MTCA.

       We reverse the Court of Appeals and hold that DNR is not an "owner or

operator" ofthe Port Gamble Bay facility within the meaning of MTCA. As did the

courts in Unigard and Taliesen, we recognize MTCA's affinity with CERCLA,

under which the control retained by DNR is insufficient to support its liability for

environmental contamination ofthe Port Gamble Bay facility.

                                  BACKGROLfND


      Between 1853 and 1995, the Port Gamble Bay facility in Kitsap County

operated as a sawmill and forest products manufacturing facility by Pope & Talbot

and its corporate predecessors. In 1890, some 37 years after Puget Mill Co.,

predecessor to Pope & Talbot, began operating the sawmill, the legislature

authorized the disposal of certain occupied state-owned aquatic lands, including the

tidal lands within Port Gamble Bay. Clerk's Papers(CP) at 249-55. In 1893 and

1913,Puget Mill Co. purchased tidelands around the mill facility and on the east and
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



west sides of Port Gamble Bay from the State of Washington. CP at 266. DNR

issued the first lease for Pope & Talbot's use of the Port Gamble Bay submerged

lands in 1974. CP at 103.


      In 1985,"Pope & Talbot's Board of Directors and shareholders approved a

'Plan of Distribution' ... to transfer 71,363 acres of its timberlands, timber, land

development, and resort businesses in the State of Washington . . . to Pope

Resources, a newly formed Delaware limited partnership." Pope & Talbot, Inc. v.

Comm'r, 162 F.3d 1236, 1237 (9th Cir. 1999).            "The Partnership paid no

consideration for the Washington Properties," id., although Pope Resources and

Olympic Property Group(Pope/OPG)claim they assumed a $22.5 million mortgage

in consideration. Appellants' Opening Br. at 5. However, the Ninth Circuit Court

ofAppeals affirmed the tax court's valuation ofthe transferred properties at between

$46.7 and $59.7 million. Pope & Talbot, Inc., 162 F.3d at 1238, 1242. Pope

Resources in tum leased the mill area to Pope & Talbot. CP at 77. Pope & Talbot

ceased mill operations in 1995. CP at 231. The record indicates that Pope/OPG now

seek to develop their Port Gamble holdings for a large, high-density community with

a marina. CP at 153-55.


       Contamination of the Port Gamble site stems in part from the operation of

sawmill buildings to saw logs for lumber, operation of chip barge loading facilities
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



and a log-transfer facility, particulate sawmill emissions from wood and wood waste

burning, in-water log rafting and storage, and creosote treated pilings placed

throughout the bay to facilitate storage and transport of logs and wood products.

"Logs were generally stored, rafted, and sorted in-water throughout the Bay." CP at

78. It is uncontested that

       DNR did not control the fmances ofthe facility at Port Gamble, manage the
       employees of the faeility, manage the daily business operations of the
       faeility, or have authority to operate or maintain environmental eontrols at
       the faeility. DNR did not eontrol Pope and Talbot's deeisions regarding
       eomplianee with environmental laws or regulations, or Pope and Talbot's
       decisions regarding the presenee of pollutants. DNR did not authorize the
       release of any hazardous substances on this site.

CP at 269.1

       After entering into a consent decree with the Washington Department of

Ecology in 2013 "to provide for remedial action at a portion(s) of the facility . . .

where there has been a release or threatened release of hazardous substances," CP at

73,Pope/OPG filed a complaint in 2014 seeking a declaration that DNR is liable for

natural resources damages and remedial costs, and for contribution of costs. CP at



      'See also CP at 120 ("During the Term of this Lease, Lessee shall have exclusive
control and possession ofthe Property(subject to easements or other land uses that may be
granted under Subsection 5.5, and any interference by third parties as identified in
Subsection 10.2), and State shall have no liabilities, obligations, control, or responsibilities
whatsoever with respect thereto, or with respect to any plans or specifications submitted to
State pursuant to this Lease, or improvements or repairs made to the Property or any
activity conducted thereon. State's approval or disapproval of any such plans and
specifications or improvements shall not render State liable therefore.").
Pope Resources, LP, etal. Dep'tofNat. Res., 94084-3



3-10. The Kitsap County Superior Court granted summary judgment in favor of

DNRin2016. CP at 368-70. The Court of Appeals reversed, holding that DNR is

an "owner or operator" with potential liability under MTCA. Pope Res., 197 Wn.

App. at 412. DNR appealed, and we granted review. Pope Res., LP v. Dep't ofNat.

Res., 188 Wn.2d 1002, 393 P.3d 357(2017).

                                     ANALYSIS


      MTCA imposes liability for environmental contamination on the "owner or

operator" of a subject facility, or any person who owned or operated the facility at

the time of the hazardous substance release or disposal. RCW 70.105D.040(l)(a),

(b). MTCA "owner or operator" liability extends to the following "person[s]," as

defined in RCW 70.105D.020(24): an "individual, firm, corporation, association,

partnership, consortium,joint venture, commercial entity, state government agency,

unit of local government, federal government agency, or Indian tribe." Each liable

person "is strictly liable, jointly and severally, for all remedial action costs and for

all natural resource damages resulting from the releases or threatened releases of

hazardous substances." RCW 70.105D.040(2). Liable persons have a right to seek

contribution from other potentially liable persons. RCW 70.105D.080.
Pope Resources, LP, etal. Dep't ofNat. Res., 94084-3



I.    The Court ofAppeals Conflated the Terms "Owner"and "Operator"under
      MTCA


      The Court of Appeals erroneously concluded "that DNR is liable under

MTCA as an 'owner or operator' ofthe Site." Pope Res., 197 Wn. App, at 418. At

the center of its error lies the conflation ofthese terms, leading the Court of Appeals

to misconstrue DNR's delegated management authority as an "ownership interest"

in the Port Gamble Bay facility. Then, relying on this faux ownership interest, the

Court of Appeals mischaracterized DNR's leasing authority as indicating

operational control over the Pope/OPG facility. Id. at 420-21. The result is a

patchwork drawn from distinct legal doctrines that fails to adequately describe

DNR's role at Port Gamble Bay.

      The plain language ofMTCA states that an "owner" is "[a]ny person with any

ownership interest in the facility." RCW 70.105D.020(22)(a). An "operator" is any

person "who exercises any control over the facility." Id. Although the terms

"owner" and "operator" are joined in the phrase "owner or operator" in MTCA,this

does not reduce their independent meaning, given the absence of express legislative

intent to alter the distinct real property and business operation legal doctrines

corresponding with these terms.

      Contrary to the Court of Appeals' view, MTCA follows CERCLA in defining

who is liable for environmental contamination. The primary intent of MTCA is that
Pope Resources, LP, et al. Dep 't ofNat. Res., 94084-3



"[pjolluters should pay to clean up their own mess. Initiative 97 would make them

do that. Polluters areforced to clean up their wastes." State of Washington Voter's

Pamphlet, General Election 6 (Nov. 8, 1988). MTCA assigns liability to the

following persons "with respect to a facility: (a) [t]he owner or operator of the

facility; [and](b)[a]ny person who owned or operated the facility at the time of

disposal or release of hazardous substances." RCW 70.105D.040(1). This is

substantially the same language used in CERCLA with one exception. See 42 U.S.C.

§ 9607(a)(1)(persons liable include "the owner and operator of... a facility"). The

parallel construction from the definition of "owner or operator" recurs throughout

MTCA,which defines "facilities" by applying this dyad:

       "Facility" means (a)[operational fixtures and assets such as] any building,
       structure, installation, equipment, pipe or pipeline (including any pipe into a
       sewer or publicly owned treatment works), well, pit, pond, lagoon,
       impoundment, ditch, landfill, storage container, motor vehicle, rolling stock,
       vessel, or aircraft, or(b)[real property locations and assets such as] any site
       or area where a hazardous substance, other than a consumer product in
       consumer use, has been deposited, stored, disposed of, or placed, or
       otherwise come to be located.


RCW 70.105D.020(8). Other than adding vessels under MTCA,this is substantially

the same definition for "facility" under CERCLA,42 U.S.C. § 9601(9).

       The parent statute to MTCA, CERCLA, has consistently been interpreted to

avoid fusing the separate legal doctrines that underlie the terms, "owner" and

"operator."     See Craig N. Johnston & Melissa Powers, Principles of
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



Environmental Law 162-63 (2016)("The prima facie elements of ownership

liability are generally very straightforward: Does the defendant own the facility ....

The question of who may qualify as an 'operator' under CERCLA is somewhat

trickier."). Because MTCA was heavily patterned after CERCLA, Washington

courts have recognized "federal cases interpreting similar 'owner or operator'

language in the federal act are persuasive authority in determining operator liability."

Taliesen, 135 Wn. App. at 127(citing Unigard, 97 Wn. App. at 428).

       The Court of Appeals erroneously concluded that DNR has "owner or

operator" liability by conflating these distinct statutory terms and entangling

independent legal doctrines regarding real property ownership, statutory delegation,

and business facilities operations. The court neglected to make concrete findings of

any real property ownership interest or any facility-level operational control based

on facts in the record. Its reasoning thereby creates the risk that persons with no

ownership interest and who lack facility-level operational control may nonetheless

be named potentially responsible parties under MTCA.^ When MTCA is properly

construed, it is clear that DNR,regardless of whether it is a person under MTCA,is

neither an "owner" nor an "operator" subject to liability for the Port Gamble Bay

facility.


       ^ The dissent heightens this risk by erroneously suggesting that the burden is on
DNR to prove it is not an "owner" or "operator." See dissent at 4.


                                            8
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



II.      DNR Is Not Liable under MTCA as an "Owner"at Port Gamble Bay

         The Court of Appeals incorrectly held that DNR has an "ownership interest"

in the Port Gamble Bay facility. Pope Res., 197 Wn. App. at 420. In so doing, the

court interposed ownership attributes into the State's delegation of aquatic lands

managementto DNR. See id. at 419(wrongly assuming that delegated responsibility

to manage aquatic lands resembles a property right and, consequently, an

"ownership interest" in the Pope/OPG facility). Despite a record bereft ofany deeds,

grants, patents, or other instruments conveying "any ownership interest" to DNR,

the Court ofAppeals deemed DNR an owner by mistaking its delegated management

authority for a real property right, and then concluding that "DNR's authority

includes those rights associated with an ownership interest." Id. at 420. This was

error.



         It is imdisputed that the State of Washington owns the aquatic lands at Port

Gamble Bay. Indeed, Pope/OPG conceded as much and also acknowledged before

the trial court that "the State of Washington cannot be liable under MTCA." CP at

308; see also Pope Res., 197 Wn. App. at 418 (noting parties' stipulation that the

State owns lands at Port Gamble Bay). Pope/OPG nonetheless sued DNR,arguing

that"DNR has every incident of ownership other than fee." Resp'ts' Suppl. Br. at

10. Not so; the legislature reserved for the State the full bundle ofrights comprising
Pope Resources, LP, et al. Dep'tofNat. Res., 94084-3



an ownership interest when it declared that "the state owns these aquatic lands in fee

and has delegated to the department the responsibility to manage these lands for the

benefit ofthe public." RCW 79.105.010; see also RCW 79.105.020(the purpose of

the aquatic lands statutes "is to articulate a management philosophy to guide the

exercise of the state's ownership interest and the exercise of the department's

management authority"). DNR's interest is solely as the State's management agent.

      The limitation on DNR's role has constitutional roots because the State of


Washington, not DNR,owns the beds and shores ofall navigable waters in this state.

Const, art. XVII, § 1. Upon entering the Union, the State of Washington obtained

title to the beds ofits navigable waters under the equal footing doctrine, U.S. Const.

art. IV, § 3, cl. 1. Under this doctrine,"the people of each of the Thirteen Colonies

at the time of independence 'became themselves sovereign; and in that character

hold the absolute right to all their navigable waters and the soils under them for their

own common use, subject only to the rights since surrendered by the Constitution to

the general government.'" Idaho v. Coeur d'Alene Tribe, 521 U.S. 261,283,117 S.

Ct. 2028, 138 L. Ed. 2d 438 (1997)(quoting Martin v. Lessee ofWaddell, 41 U.S.

(16 Pet.) 367, 410, 10 L. Ed. 997 (1842)). The Court later concluded that states

entering the Union after 1789 did so on an '"equal footing'" with the original states.




                                          10
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3




thereby granting similar ownership over these "sovereign lands." Id.(citing Pollard

V. Hagan, 44 U.S.(3 How.)212, 228-229, 11 L. Ed. 565 (1845).

      While the State owns aquatic lands in fee, it has delegated to DNR the

responsibility to manage such lands "for the benefit of the public."           RCW

79.105.010. The public benefits "are varied and include:(1)[e]ncouraging direct

public use and access; (2) [f]ostering water-dependent uses; (3) [e]nsuring

environmental protection; [and] (4) [ujtilizing renewable resources."          RCW

79.105.030. Generating revenue in a manner consistent with these other purposes is

also a public benefit. Id. Log storage is an expressly authorized purpose for state-

owned aquatic lands, subject to DNR's management. RCW 79.105.250. "State-

owned aquatic lands" "means all tidelands, shorelands, harbor areas, the beds of

navigable waters, and waterways owned by the state and administered by the

department or managed under RCW 79.105.420 by a port district. 'State-owned

aquatic lands' does not include aquatic lands owned in fee by, or withdrawn for the

use of, state agencies other than the department." RCW 79.105.060(20).

      The State's ownership of aquatic lands reflects its obligations under the public

trust doctrine. Rooted in Const, art. XVII, § 1, "[t]he public trust doctrine protects

'public ownership interests in certain uses of navigable waters and underlying lands,

including navigation, commerce, fisheries, recreation, and environmental quality.'"



                                          11
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



Citizensfor Responsible Wildlife Mgmt. v. State, 124 Wn. App. 566, 571, 103 P.3d

203(2004)(internal quotation marks omitted)(quoting Weden v. San Juan County,

135 Wn.2d 678,698,958 P,2d 273(1998)). "In other words,the public trust doctrine

grants the state dominion and sovereignty over these lands to hold in trust for the

public."   Id. (citing Caminiti v. Boyle, 107 Wn.2d 662, 669, 732 P.2d 989

(1987)). Const, art. XVII, § 1 was "a formal declaration by the people of rights

which our new State possessed by virtue of its sovereignty, and which declaration

had the effect of vesting title to such lands in the state." Caminiti, 107 Wn.2d at

666-67(footnote omitted).

      The public trust duty "devolves upon the State, not any particular agency

thereof." Rettkowski v. Dep't ofEcology, 122 Wn.2d 219,232,858 P.2d 232(1993).

Through the aquatic lands statutes, the State has granted sovereign powers to DNR

for protection of the State's interest in the trust. See, e.g., Caminiti, 107 Wn.2d at

672("The statute also specifically authorizes an agency ofthe State,the Department

of Natural Resources, to regulate the docks through its powers of revocation to

protect waterward access and ingress rights of other landowners and the public

health and safety.").

      In 1953, the legislature specifically delegated to DNR the authority to lease

state bedlands. CP at 263. Through the exercise of this delegated power, DNR



                                          12
Pope Resources, LP, etal. Dep'tofNat. Res., 94084-3



executed its first lease for the Port Gamble Bay area with Pope & Talbot in 1974.

CP at 267. DNR does not generate profits from leases of state-owned aquatic lands.

Rather,

      [a]fter deduction for management costs as provided in RCW 79.64.040 and
      payments to towns under RCW 79.115.150(2), all moneys received by the
      state from the sale or lease of state-owned aquatic lands and from the sale of
      valuable material from state-owned aquatic lands shall be deposited in the
      aquatic lands enhancement account which is hereby created in the state
      treasury. After appropriation, these funds shall be used solely for aquatic
      lands enhancement projects; for the purchase, improvement, or protection of
      aquatic lands for public purposes; for providing and improving access to the
      lands; and for volunteer cooperative fish and game projects.

RCW 79.105.150(1).

      DNR executes its leasing authority with a view toward the State's duty to

protect the public trust.    The "1992 Memorandum of Agreement Concerning

Contaminated Sediment Source Control, Cleanup, and Disposal"(MOA)between

DNR and the Department ofEcology recommended indemnity language,concerning

hazardous, toxic, or harmful substances, for DNR to include in its leases when

exercising its delegated management powers over state-owned aquatic lands. CP at

306. The lease agreements between DNR and Pope & Talbot state:

      Lessee shall be fully and completely liable to State, and shall waive any
      claims against State for contribution or otherwise, and shall indemnify,
      defend, and save harmless State and its agencies, employees, officers,
      directors, and agents with respect to any and all liability, damages(including
      damages to land, aquatic life, and other natural resources), expenses, causes
      of action, suits, claims, costs (including testing, auditing, surveying, and
      investigation costs),fees(including attomeys' fees and costs), penalties(civil
      and criminal), and response, cleanup, or remediation costs assessed against

                                           13
Pope Resources, LP, et al. Dep 't ofNat. Res., 94084-3



       or imposed upon Lessee, State, or the Property, as a result ofLessee's control
       of the Property, or Lessee's use, disposal, transportation, generation and/or
       sale of Hazardous Substances or that ofLessee's employees, agents, assigns,
       sublessees, contractors,subcontractors,licensees, permittees, or invitees, and
       for any breach of this [agreement].

CP at 120.


       This lease provision is wholly consistent with serving the public interest under

the public trust doctrine test we have developed.^ See Caminiti, 107 Wn.2d at 670.

In Caminiti, we considered whether a statute that allowed DNR to authorize no-cost

residential docks abutting state tidelands and shorelands violated the public trust. Id.

at 666. We applied the following inquiry: "(1) whether the State, by the questioned

legislation, has given up its right of control over the jus publicum[, an overriding

public authority interest over navigable waters and lands beneath them,] and (2)if

so, whether by so doing the State (a) has promoted the interests of the public in the

jus publicum, or (b) has not substantially impaired it." Id. at 670. We concluded

that the public trust was not violated because the statute at issue in Caminiti



       ^ Pope/OPG argue that the lease indemnifieation language conflicts with the public
interest and is evidence that DNR is no different from a private landowner seeking to limit
its liability exposure. They go so far as to criticize DNR's public interest argument as
disingenuous. Resp'ts' Answer to Pet. for Review at 10. However, it is well understood
that "DNR could have (and presumably did) use indemnity agreements and insurance to
protect itself from liability resulting from lessees' activities and can continue to protect
itself going forward by using similar measures." Amicus Curiae Br. Submitted by Jolene
Unsoeld, Janice Niemi & David Brieklin, No. 47861-7-II, at 12-13. This is sound
management practice and not inconsistent with the State's objectives under the public trust
doctrine.


                                             14
Pope Resources, LP, et al. Dep'tofNat. Res., 94084-3



adequately protected public harbors and incorporated protections ofthe trust through

the Shoreline Management Act of 1971,RCW 90.58.140(1), the Planning Enabling

Act ofthe State of Washington,ch. 36.70 RCW,the hydraulics act, RCW 77.55.021,

and local regulation. Id. at 672-73. In addition, the statute promoted public use of

the trust consistent with the referenced legal requirements, while not conveying trust

ownership to private parties. Id. at 673-74.

      The Court ofAppeals later applied the Caminiti test to a state agency decision

regarding whether DNR's procedures for auctioning geoduck harvest rights violated

the public trust doctrine. Wash. State Geoduck Harvest Ass'n v. Dep't ofNat. Res.,

124 Wn. App. 441, 101 P.3d 891 (2004). The court concluded that the public trust

was not violated because no title to state land was conveyed and DNR reserved the

right to suspend commercial harvests if needed. Id. at 452. In addition, DNR

established procedures that, in combination with federal law and industry standards,

provided a relevant regulatory jframework to ensure continued State control over its

geoduck resources. Id.

      DNR's actions in this case reflect a similar effort to safeguard the public trust.

As in Caminiti and Washington State Geoduck Harvest Ass'n, the State, through its

management agent DNR, conveyed occupancy to Pope & Talbot in term leases,

rather than a fee title conveyance,for a facility the State inherited at statehood. DNR



                                          15
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



introduced requirements in the leases to prevent accumulation of wood waste and

hazardous materials, and required indemnification by the lessee pursuant to the

MOA with the Department ofEcology, CP at 103-06,111-21,306-07. Any revenue

it collected was dedicated to the enhancement ofaquatic lands. RCW 79.105.150(1).

And as the State's designated manager, DNR,through the leases, clearly delineated

the operational control and MTCA liability for the leased facility to Pope & Talbot,

consistent with the Department ofEcology MOA. CP at 119-20.

      This allocation ofresponsibility is consistent with MTCA's goal to ensure that

polluters pay. At Port Gamble Bay,DNR also required compensation from Pope &

Talbot for lost income from reduced geoduck production associated with a 1975

sewer outfall lease. CP at 126-32. Port Gamble Bay restoration is in progress, in

part through Pope/OPG's consent decree with the Department of Ecology pursuant

to MTCA. There may be a temporary loss ofsome trust resources, as in the geoduck

lease areas that may need decades of recovery time prior to any resumption of

leasing. See Wash. State Geoduck Harvest Ass'n, 124 Wn. App. at 445. However,

the regulatory and legal framework in this case resembles the protective legal

landscapes in Caminiti and Washington State Geoduck Harvest Ass'n.

      The Court of Appeals erred by misidentifying DNR's delegated authority as

indicating a conveyed property right under property law doctrines. However, the



                                          16
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



delegation to DKR. merely authorizes leasing of state-owned submerged lands

consistent with public uses. The record lacks evidence that the State ever conveyed

to DNR "any ownership interest" in Port Gamble Bay. When the legislature wishes

to define an agency as a landowner, it knows how to do so. See Oberg v. Dep't of

Nat. Res., 114 Wn.2d 278, 282, 787 P.2d 918 (1990) (noting the legislature's

"express inclusion ofDNR within the landowner categoiy"(citing ch. 76.04 RCW)).

Further, when the legislature wishes to convey land, it knows how to authorize it.

See RCW 79.105.400 ("The department may exchange state-owned tidelands and

shorelands with private and other public landowners ifthe exchange is in the public

interest and will actively contribute to the public benefits established in

RCW 79.105.030."); see also RCW 79.125.200(2) ("Notwithstanding any other

provision of law, from and after August 9, 1971, all state-owned tidelands and

shorelands enumerated in subsection (1) of this section shall not be sold except to

public entities as may be authorized by law and they shall not be given away."). The

Court of Appeals erred when it concluded that the legislature conferred "any

ownership interest" to DNR. Pope Res., 197 Wn. App at 420."^



        Our conclusion that DNR is not subject to MTCA liability as an "owner" should
not be misunderstood as disclaiming any state agency liability under MTCA. See Br. of
Amicus Curiae Cities of Seattle, Tacoma & Bellingham,& Wash. Ass'n of Mun. Att'ys at
9-10 (asking court to "confirm that DNR is not exempt from liability under the statute").
Our decision does not alter MTCA liability for state agencies. Instead, we conclude, based

                                           17
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



III.   DNR Is Not Liable under MTCA as an "Operator"at Port Gamble Bay

       The Court of Appeals also erred in holding DNR is an "operator" for MTCA

purposes at the Port Gamble Bay facility. It wrongly conflated the distinct statutory

terms "owner" and "operator" and their underlying doctrines in property and

business/agency law, implying that delegated authorities that resemble property

interests can thereby resemble operational control that triggers MTCA liability. The

court wrongly seized on DNR's management role over aquatic lands and, without

reference to legal authority, equated this role with having operational control over

the Pope/OPG facility.^ Pope Res., 197 Wn. App. at 420-21. These concepts are

distinct.


       "DNR is a creature ofstatute and derives its power from the legislature." Pope

Res., 197 Wn. App. at 426(Melnick, J., dissenting).^ The legislature delegated only




on these circumstances, that DNR is not the "owner" of state-owned submerged lands but
is solely the State's managing agent.
       ^ In the process, the Court of Appeals defined a '"general manager' as a person who
administers or supervises the affairs of an organization, 'who has overall control' of an
organization." Pope Res., 197 Wn. App. at 421 (quoting BLACK'S LAW DICTIONARY 1104
(10th ed. 2014)). Although the court identified DNR as possessing authority to manage
state-owned aquatic lands, it never made a factual finding that DNR exercised operational
control over the Port Gamble Bay facility.
       ^ See Pope Res., 197 Wn. App. at 426 (Melnick, J., dissenting)("'An agency may
exercise only those powers conferred by statute and cannot authorize action in absence of
statutory authority.'"{cyxoImgNorthlake Marine Works,Inc. v. Dep't ofNat. Res., 134 Wn.
App. 272, 282, 138 P.3d 626 (2006))); id. ("'DNR has been granted authority to manage
state aquatic lands.'" {quotiag Northlake Marine Works, Inc., 134 Wn. App. at 287)).

                                             18
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



the authority to manage state-owned aquatic lands, without a "general manager"

delegation to DNR, let alone the appropriation of "any control" over private

Pope/OPG assets. Therefore, if we focus only on control and set aside the Court of

Appeals erroneous designation ofDNR as an "owner," under the court's test it would

not require much to incur "operator" liability under MTCA. Any entity with

delegated management responsibility for some aspect of state lands could qualify,

as could any entity with some power to control activities at the site. Indeed, as DNR

notes in responding to an amicus brief by Ecology that reflects the Court ofAppeals'

view:


        One of the side effects of Ecology's argument is that it, too, could have
        liability as an "owner or operator" under MTCA. As Ecology argues, a
        person can "exercise[] control" by choosing to limit or not limit the uses to
        which a facility can be put. Br. of Ecology at 6. At Port Gamble, it was
        Ecology and its predecessor,the Pollution Control Commission,that had the
        authority to limit, or choose not to limit, the pollution from the mill.

DNR's Answer to Amicus Br. of Dep't of Ecology at 5 (alteration in original). It

should give pause that the agency charged with naming potentially liable parties

could actually be one under the Court of Appeals' minimalist test for operator

liability. See Pope Res., 197 Wn. App. at 423.^


        ^ Amicus Curiae cities of Seattle, Tacoma, and Bellingham remind us that Ecology
is entitled to deference when interpreting an ambiguous statute goveming its delegated
authority. Br. of Amicus Curiae Cities of Seattle, Tacoma,& Bellingham & Wash. Ass'n
of Mun. Att'ys at 8. However, "[t]he plain language of RCW 70.105D.020(22) is
unambiguous." Pope Res., 197 Wn. App. at 420; see also id. at 426 ("Although the

                                             19
Pope Resources, LP, etal. Dep'tofNat. Res., 94084-3



      We reject the Court of Appeals' approach in favor ofthat taken by the courts

in Unigard and Taliesen, which properly interpret MTCA to align with CERCLA.

In the context of shareholder liability and the assignment of insurance benefits and

indemnification against liability, the Court ofAppeals in Unigard found CERCLA's

test for determining "operator" liability persuasive. 97 Wn. App. at 428. In the

context of subcontractor liability, the Court of Appeals in Taliesen concluded that a

contract drill operator under the supervision of an engineering firm was not liable

for a ruptured tank, even though he had mechanical control over the drill, because

the contractor had no authority regarding where to drill—^this authority resided with

the engineering firm. Taliesen, 135 Wn. App. at 128. The court found the

interpretation of organizational operations under CERCLA persuasive:

      "In a mechanical sense, to 'operate' ordinarily means '[t]o control the
      functioning of; run: operate a sewing machine.' And in the organizational
      sense more obviously intended by CERCLA,the word ordinarily means '[t]o
      conduct the affairs of; manage: operate a business.' So, under CERCLA,an
      operator is simply someone who directs the workings of, manages, or
      conducts the affairs of a facility. To sharpen the definition for purposes of
       CERCLA's concem with environmental contamination, an operator must
       manage, direct, or conduct operations specifically related to pollution, that


majority does not distinguish between the terms 'owner' and 'operator,' the plain language
of the statute at issue clearly differentiates between the two.")(Melnick, J., dissenting).
Ecology's interpretation risks distorting the plain-language definitions of MTCA in
situations similar to this ease by injecting delegation and real property doctrines into
corporate and proprietary rights regarding operational control. See Amiens Br. ofDep't of
Ecology at 5-6. This departure from plain meaning could render operational elements of
the statute superfluous and lead to unintended, if not absurd, consequences,thus obviating
the rationale for deference.


                                            20
Pope Resources, LP, etal. Dep'tofNat. Res., 94084-3



      is, operations having to do with the leakage or disposal of hazardous waste,
      or decisions about compliance with environmental regulations."

See id. (quoting United States v. Bestfoods, 524 U.S. 51,66-67, 118 S. Ct. 1876, 141

L. Ed. 2d 43 (1998)); see also Unigard, 97 Wn. App. at 429 (finding CERCLA

interpretation "applicable" in that case).

      Pope/OPG argue that the "Court of Appeals' conclusion that DNR 'exercised

any control' over the facility in this case hinged, in part, on DNR's role in allowing

and leasing for log storage, which caused pollution." Resp'ts' Answer to Pet. for

Review at 20 n.9 (emphasis added)(citing Pope Res., 197 Wn. App. at 420-421).

But, as Judge Melnick observed in dissent,"'The persuasive authority ofthe federal

cases demonstrates that the key word in our state statute is "control," not "any."'"

Pope Res., 197 Wn. App. at 428-29 (quoting Taliesen, 135 Wn. App. at 128).

Because the term "control" is not defined in the statute, it must be given a judicial

interpretation. The proper judicial interpretation is that set forth in both Taliesen

and Unigard.

      These cases correctly read MTCA to follow the CERCLA test, under which

"'an operator is simply someone who directs the workings of, manages, or conducts the

affairs of a facility.'" Taliesen, 135 Wn. App. at 128 (quoting Bestfoods 524 U.S. at

66). Here, DNR did not fulfill this sort of business management role directly over

the facility. Instead, it was Pope & Talbot that executed those operational and


                                             21
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



"general manager" roles at the Port Gamble Bay facility. The Port Gamble Bay lease

expressly assigned operational control to Pope & Talbot. CP at 120. DNR's role

was to manage the site on behalf ofthe state.^

       Given the facts at Pope/OPG's Port Gamble Bay facility, DNR is not an

operator under MTCA. In holding to the contrary, the Court of Appeals rejected the

interpretation of the operative terms in MTCA set forth in Taliesen and Unigard.

Pope Res., 197 Wn. App. at 422. Despite the court's statement that these cases are

"distinguishable," the only distinction offered is a different interpretation of

"control" under MTCA to support operator liability. Id. The court found sufficient

control based on DNR's role as the State's designated manager and lessor of aquatic

lands, but this is too slim a reed on which to hang MTCA liability. It does not amount

to necessary facilities operations control. We follow prior cases applying the



        ^ The MOA reflects this understanding: "Ecology recognizes that DNR may have
reasonable defenses based on not being an 'owner-operator,' having an 'innocent
landowner' status, etc., at any given cleanup site. These 'reasonable' defenses may apply
to situations where DNR did not: control the finances ofthe facility, manage the employees
of the facility, manage the daily business operations of the facility, or have authority to
daily operate/maintain environmental controls at the facility." CP at 289. As Judge
Melnick noted in his dissent,"This language in the MO[A]evinces Ecology's recognition
that DNR's role as a manager was to act as the public's custodian of the land, and that it
would not be liable under MTCA unless it played an active role in controlling the operation
ofthe facility." Pope Res., 197 Wn. App. at 428. The Department ofEcology insists that
Judge Melnick's conclusion "does not represent Ecology's agreement with, or assent to,
DNR's argument in this case." Amicus Curiae Br. ofDep't ofEcology at 18. Nonetheless,
the MOA statement indicates recognition of DNR's defenses to MTCA liability premised
on not having facility-level control relating to polluting activities.

                                              22
Pope Resources, LP, et al. Dep'tofNat. Res., 94084-3



CERCLA control test to MTCA and hold DNR did not possess the requisite level of

control to support "operator" liability.

                                   CONCLUSION


      DNR is neither an "owner" nor an "operator" ofthe Port Gamble Bay facility

for purposes of MTCA. We reverse the Court of Appeals and reinstate the superior

courtjudgment in favor ofDNR.




                                           23
Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3




WE CONCUR:




          Waaaa>{' > ^0 .




                                        24
Pope Resources, LP, et al. v. Dep't ofNatural Resources (Gonzalez, J., dissenting)




                                        No.94084-3


       Gonzalez, J.(dissenting)—^The Model Toxics Control Act(MTCA), chs.

70.105 and 82.21 RCW,sets strict cleanup standards to ensure the protection of

human health and the environment. The Department of Natural Resources(DNR)

knew its tenant was contaminating the state's waters and did nothing. The

majority holds DNR is neither an owner nor an operator and therefore is not liable

under MTCA. I disagree. The majority's interpretation of MTCA owner or

operator liability undermines both the act's plain language and its strict liability

scheme. MTCA reflects an intentional policy choice that Washington voters made

in 1988 to hold those who have "any ownership interest in the facility or who

exercise[] any control over the facility" strictly liable. RCW 70.105D.020(22)(a)

(emphasis added); see generally State of Washington Voters Pamphlet,

General Election 6(Nov. 8, 1988){Voters Pamphlet)("Cleanups, not lawsuits.

[Initiative]-97 makes cleanups happen now—not later. The initiative prohibits

polluters from filing lawsuits that delay cleanups."). DNR's power to exclude.
Pope Resources, LP, et al. v. Dep't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)


execute leases, and police violations amply constitutes "any control over the

facility," and thus DNR was liable as an "operator" ofthe site under MTCA.^

RCW 70.105D.020(22)(a). As the majority concludes otherwise, I respectfully

dissent.


       MTCA broadly defines an "owner or operator" as "any person with any

ownership interest in the facility or who exercises any control over the facility."

RCW 70.105D.020(22)(a). The statute also explicitly includes state government

agencies in its definition of"person." RCW 70.105D.020(24). The majority

ignores this plain language and redefines "operator" liability with a narrower

standard taken from the judicial interpretation of the federal statute that was the

model for MTCA,the Comprehensive Environmental Response, Compensation

and Liability Act of 1980(CERCLA),42 U.S.C. §§ 9601-9675. Under CERCLA,

'"an operator is simply someone who directs the workings of, manages, or

conducts the affairs of a facility.'" Majority at 21 (internal quotation marks

omitted)(quoting Taliesen Corp. v. RazoreLand Co., 135 Wn. App. 106, 128, 144,

P.3dll85 (2006)).




^ We do not need to resolve whether DNR had an "ownership interest" in the contaminated site
because DNR is liable for remediation costs as an "operator." Nevertheless, because I disagree
with the premises on which the majority relies, I discuss ownership briefly.
Pope Resources, LF, et al. v. Dep't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)

        The majority relies on CERCLA jurisprudence simply because the Court of

Appeals in Unigard^ and Talieserf did so. Majority at 20. Under CERCLA,as

interpreted in United States v. Bestfoods, 524 U.S. 51, 66, 118 S. Ct. 1876, 141 L.

Ed. 2d 43 (1998), and applied in Unigard and Taliesen,"an operator must

'manage, direct, or conduct operations specifically related to pollution, that is,

operations having to do with the leakage or disposal of hazardous waste, or

decisions about compliance with environmental regulations.'" Unigard, 97 Wn.

App. at 429              Bestfoods, 524 U.S. at 66-67); see also Taliesen, 135 Wn.

App. at 127-28; 42 U.S.C. 9601(20)(A). But Bestfoods and its CERCLA analysis

should not apply here. We are not bound by the Court of Appeals decisions in

Unigard and Taliesen, and we have compelling state law reasons to depart from

them.


        Although MTCA was heavily patterned after CERCLA,the statute's

definitions of"owner or operator" are not the same as MTCA's. Compare 42

U.S.C. § 9601(20)("[t]he term 'owner or operator' means ... in the case of an

onshore facility or an offshore facility, any person owning or operating such



^ Unigard Ins. Co. v. Leven, 97 Wn. App. 417, 429,431,983 P.2d 1155(1999)(the lessor was
liable under MTCA,but Leven as a sbarebolder ofthe company possessing the lease was not an
owner or operator because be did not "participate in, or actually exercise control over, the
operations ofthe facility.").
^135 Wn. App. at 127-28 (the lessor of the property was liable under MTCA,but the project's
drilling subcontractor was not liable as an operator because at the time of drilling, be bad no
control over where to drill or bow deep).
Pope Resources, LP, et al. v. Dep't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)


facility"), with RCW 70.105D.020(22)(a)("any person with any ownership interest

in the facility or who exercises any control over the facility"). Differences in

language between a federal statute and our local equivalent are presumed to be

intentional and reflect a different intent. Bird-Johnson Corp. v. Dana Corp., 119

Wn.2d 423, 427-28, 833 P.2d 375 (1992); see also Seattle City Light v. Dep't of

Transp., 98 Wn. App. 165, 170, 989 P.2d 1164(1999)(MTCA makes strict and

joint and several liability express). The majority does not offer a compelling

reason to depart from these precedents. Its reliance on federal law is misguided.


       Under the federal standard, as interpreted by the majority, DNR cannot be

liable because the agency did not make business deeisions for the company leading

to the contamination. Majority at 21 ('"an operator is simply someone who directs

the workings of, manages, or eonducts the affairs of a facility'"(internal quotation

marks omitted)(quoting Taliesen, 135 Wn. App. at 128)). This is incorrect. To

escape liability under MTCA in this case, DNR would have to establish that it is

neither an "owner" nor an "operator." RCW 70.105D.020(22)(a). The majority

focuses on whether a state agency could be liable as an "owner" with an

"ownership interest." Majority at 16-17; see RCW 70.105D.020(22)(a).

Essentially, it determines that a state agency cannot be held liable as an "owner"

because the agency is merely a lessor for the property owned by the state.

Majority at 16-17. But MTCA clearly contemplates that state government
Pope Resources, LP, et al. v. Dep 't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)

agencies can be owners for purposes ofthe act, despite the majority's contention

that an "owner" must hold a deed. Id. at 9. But see RCW 70.105D.020(22)(a),

(24)("[a]ny person with any ownership interest in the facility or who exercises any

control over the facility"; "'[pjerson' means an individual, firm, corporation,

association, partnership, consortium,joint venture, commercial entity, state

government agency, unit oflocal government, federal government agency, or

Indian tribe"). Under the majority's interpretation ofthe term "owner," its

explanation ofthe State's constitutional ownership ofthe public trust, and its

ability to delegate managerial duties, a state agency could never be an "owner"

under MTCA. However, legislative enactments suggest otherwise. See, e.g.,

Laws of 2005, ch. 155, § 121 (appropriating funds to DNR for "settlement costs

for aquatic lands cleanup"), ch. 518, § 1205 (appropriating funds to DNR to settle

MTCA litigation brought against DNR by a private party). Washington State has

never required title to be transferred to a government agency for that government

agency to be liable as an owner. Cf. Wasser & Winters Co. v. Jefferson County, 84

Wn.2d 597,600, 528 P.2d 471 (1974)(title is not the only indicia of ownership).

Nonetheless, it is unnecessary to determine if DNR is liable as an owner because

DNR is clearly liable as an operator.


       DNR is undoubtedly liable as an "operator" under MTCA. DNR's ability to

exercise the right of exclusion, execute leases, attach conditions to the leases, and
Pope Resources, LP, et al. v. Dep't ofNatural Resources, No. 94084-3(GonzMez, J., dissenting)


police violations constitutes ''any control over the facility." RCW

70.105D.020(22)(a)(emphasis added). Holding DNR strictly liable here will

ensure state agencies enforce their covenants and prevent pollution that they would

otherwise be partly responsible for, as the voters intended. RCW

70.105D.020(24); see also Debra L. Stephens & Bryan P. Hametiaux, The Value of

Government Tort Liability: Washington State's Journeyfrom Immunity to

Accountability, 30 SEATTLE U.L. Rev. 35,59(2006)("any suggestion that tort

liability is not an impetus for change in the context of governmental conduct rests

on the doubtful premise that the government is uniquely unable to reform"). Voters

approved MTCA to "eliminate[]polluters' loopholes." Voters Pamphlet,supra, at




       MTCA does not specifically define the term "control," so we look to its

usual and ordinary meaning. Fraternal Order ofEagles, Tenino Aerie No. 564 v.

Grand Aerie ofFraternal Order ofEagles, 148 Wn.2d 224, 239, 59 P.3d 655

(2002). "Control" means the "power or authority to guide or manage: directing or

restraining domination." Webster's Third New International Dictionary 496

(1971); see also Black's Law Dictionary 403 (10th ed. 2014)("control" means

"[t]o exercise power or influence over"). DNR's ability to lease aquatic land

amounts to any control ofthe facility. As the majority explains, the legislature
Pope Resources, LP, et al. v. Dep't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)


explicitly delegated to DNR the duty to manage aquatic lands, including the Port

Gamble Bay site. Majority at 10 (citing RCW 79.105.010).


       DNR undertook its duty to affirmatively manage the 72 acres of state-owned

aquatic land. It executed three leases for the 72-acre shoreline over approximately

20 years. The first lease, signed in 1974, allowed Pope and Talbot to store, raft,

and boom logs on about 70 acres ofthe land. Provisions in the 1974 lease required

Pope and Talbot to "provide facilities for lowering logs into the water without

tumbling, which loosens the bark." Clerk's Papers at 105. Such handling

minimizes wood waste. When wood waste breaks down, it releases sulfide and

ammonia, which are harmful to bottom-dwelling creatures. Wood waste also

affects sediment by smothering aquatic habitat and bottom-dwelling creatures,

such as clams.



       In 1991,DNR removed the protective provisions and identified the bay as an

ideal place for log storage in the renewed lease agreement with Pope and Talbot.

Toxic wood waste inevitably corresponds with log storage, and DNR knew that

Pope and Talbot had been polluting in Port Gamble Bay. See id. at 134 (internal

memorandum recognizing contamination problems created by wood waste from

Pope and Talbot's operations). Yet, DNR's lease with Pope and Talbot expressly

authorized overwater log storage in a specific area ofthe bay that DNR determined
Pope Resources, LP, et al. v. Dep't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)


to be "highly suitable" for that purpose. Id. at 39. DNR continued to collect rent

while failing to mitigate the damage or deter pollution.


       DNR exercised control as an operator. MTCA specifies that liability

attaches when there is ''any ownership interest" or "any control over the facility."

RCW 70.105D.020(22)(a)(emphasis added). The majority's interpretation of

MTCA owner or operator liability undermines the act's plain language and strict

liability scheme. Plainly, MTCA defines "owner or operator" liability more

broadly than CERCLA. Through its ability to exclude, execute leases, and police

violations, which constitutes "any control over the facility," DNR was liable as an

"operator" ofthe site under MTCA. Accordingly, I respectfully dissent.
Pope Resources, LP, et al. v. Dep't ofNatural Resources,'Ho. 94084-3 (Gonzalez, J., dissenting)